NUMBER 13-17-00150-CR

                            COURT OF APPEALS

                  THIRTEENTH DISTRICT OF TEXAS

                     CORPUS CHRISTI - EDINBURG


MARCO MEDRANO,                                                               Appellant,

                                           v.

THE STATE OF TEXAS,                                                           Appellee.


                   On Appeal from the 319th District Court
                         of Nueces County, Texas.



                                       ORDER
           Before Justices Rodriguez, Benavides, and Longoria
                            Order Per Curiam

      This cause is before the Court on the State’s second motion to direct the trial court

clerk to supplement the record. The clerk’s record in this cause was filed on May 1, 2017

and a supplemental clerk’s record was filed on October 20, 2017. The State has advised

this Court that during the punishment hearing, at the request of the defense attorney, the
trial court took judicial notice of a competency report by Dr. Troy Martinez, although that

report was not entered into evidence. The State requests this Court order the trial court

clerk to file a supplemental clerk’s record containing Dr. Troy Martinez’s competency

evaluation of appellant.

       When a relevant item has been omitted from the clerk’s record, the appellate court

may by letter direct the trial court clerk to prepare, certify, and file in the appellate court a

supplemental clerk’s record containing the omitted item or items. See TEX. R. APP. P.

34.5(c)(1). Accordingly, the State’s motion is GRANTED.

       The trial court clerk of the 319th District Court of Nueces County is directed to

prepare a supplemental appellate record in this case to include Dr. Troy Martinez’s

competency evaluation of appellant. The supplemental record shall be filed with this

Court within ten days from the date of this order.

       IT IS SO ORDERED.

                                                           PER CURIAM

Delivered and filed this the
17th day of November, 2017.




                                               2